Name: Council Decision (EU) 2016/2355 of 12 December 2016 on the position to be taken on behalf of the European Union within the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the establishment of a list of arbitrators
 Type: Decision
 Subject Matter: Europe;  European construction;  trade policy;  cooperation policy;  international trade
 Date Published: 2016-12-21

 21.12.2016 EN Official Journal of the European Union L 348/56 COUNCIL DECISION (EU) 2016/2355 of 12 December 2016 on the position to be taken on behalf of the European Union within the Association Committee in Trade configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, as regards the establishment of a list of arbitrators THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), entered into force on 1 July 2016. (2) In accordance with Article 404(1) of the Agreement, the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement, is to establish, no later than 6 months after the entry into force of the Agreement, a list of at least 15 individuals to serve as arbitrators in dispute settlement proceedings. (3) A draft list of individuals to serve as arbitrators in dispute settlement proceedings has been discussed between the Parties. In accordance with Article 404(1) of the Agreement, that draft list provides for five candidate arbitrators proposed by the Union, five candidate arbitrators proposed by the Republic of Moldova and five third-country nationals who may serve as chairpersons to an arbitration panel. (4) It is appropriate to establish the position to be taken on the Union's behalf in the Association Committee in Trade configuration with regard to the list of individuals to serve as arbitrators in dispute settlement proceedings, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Association Committee in Trade configuration with regard to the establishment of a list of individuals to serve as arbitrators in dispute settlement proceedings shall be based on the draft Decision of that Committee attached to this Decision. Minor technical corrections to the draft Decision may be agreed to by the representatives of the Union within the Association Committee in Trade configuration without further decision of the Council. Article 2 After its adoption, the Decision of the Association Committee in Trade configuration shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 12 December 2016. For the Council The President G. MATEÃ NÃ  (1) OJ L 260, 30.8.2014, p. 4. DRAFT DECISION No ¦/2016 OF THE EU-REPUBLIC OF MOLDOVA ASSOCIATION COMMITTEE IN TRADE CONFIGURATION of ¦ on the establishment of the list of arbitrators referred to in Article 404(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part THE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, and in particular Article 404(1) thereof, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (1) (the Agreement), entered into force on 1 July 2016. (2) In accordance with Article 404(1) of the Agreement, the Association Committee in Trade configuration, as set out in Article 438(4) of the Agreement, is to establish, no later than six months after the entry into force of the Agreement, a list of at least 15 individuals to serve as arbitrators in dispute settlement proceedings, HAS ADOPTED THIS DECISION: Article 1 The list of individuals to serve as arbitrators in dispute settlement proceedings for the purposes of Article 404(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, is established as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at ¦, ¦ For the Association Committee in Trade configuration The Chair (1) OJ EU L 260, 30.8.2014, p. 4. ANNEX LIST OF ARBITRATORS REFERRED TO IN ARTICLE 404(1) OF THE AGREEMENT Arbitrators proposed by the Republic of Moldova 1. Mihail BURUIANÃ  2. Procop BURUIANÃ  3. Octavian CAZAC 4. Lilia GRIBINCEA 5. Viorel RUSU Arbitrators proposed by the European Union 1. Jacques BOURGEOIS 2. Claus Dieter EHLERMANN 3. Pieter Jan KUIJPER 4. Giorgio SACERDOTI 5. Ramon TORRENT Chairpersons 1. Leora BLUMBERG (South Africa) 2. William DAVEY (United States) 3. Merit JANOW (United States) 4. Helge SELAND (Norway) 5. David UNTERHALTER (South Africa)